    Case 20-40523         Doc 29       Filed 05/08/20 Entered 05/08/20 10:42:25                      Desc Main
                                         Document     Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS




    In re
                                                                Chapter 11
    ARKLOW LIMITED PARTNERSHIP, 1
                                                                Case No. 20-40523-CJP
                            Debtor
                                                                Jointly Administered


                    INTERIM ORDER (A) AUTHORIZING EXTENSION OF
                        POSTPETITION FINANCING ON PRIORITY
                   SECURED BASIS, AND (B) GRANTING RELATED RELIEF

            This matter having come before the Court on the Debtors’ Motion for (A) the Approval of

Debtor-In-Possession Financing, (B) the Entry of Scheduling Order Regarding a Continued

Hearing on Debtor-In-Possession Financing, and (C) Additional Relief (the “Motion”) [doc. no.

9] filed by Arklow Limited Partnership (“Arklow”), The International Golf Club, LLC (“IGC”)

and Wealyn, LLC (“Wealyn,” and together with Arklow and IGC the “Debtors”), the debtors and

debtors-in-possession in the above captioned cases; and the Motion having sought the entry of an

order, on an interim basis: (a) authorizing the Debtors to obtain secured debtor-in-possession

financing of approximately $85,000 (the “Interim Financing”) from Florence Weadock or her

designee (the “Lender”), (b) the granting of liens to the Lender for the Interim Financing that are

senior to all liens, other than certain liens and costs detailed below, and that (i) include all

property of the estate, but (ii) shall not attach to any causes of action under Chapter 5 of the

Bankruptcy Code or any proceeds of those causes of action, and (c) granting related relief; and a

hearing to consider the approval of the Motion on an interim basis having been held on May 7,


1
 The affiliated debtors, along with the last four digits of each debtor’s federal tax identification number, are as
follows: Arklow Limited Partnership (9883), The International Golf Club, LLC (9792) and Wealyn, LLC (9883).
  Case 20-40523       Doc 29     Filed 05/08/20 Entered 05/08/20 10:42:25             Desc Main
                                   Document     Page 2 of 5



2020 (the “Hearing”); and no objections having been filed to approval of the Motion on an

interim basis; and the Court having considered the Motion, the arguments of the parties at the

Hearing, and the record of the Debtors’ cases; and after due deliberation and consideration and

good and sufficient cause appearing therefor,

          THE COURT HEREBY FINDS:

          A.   On May 4, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief (the “Chapter 11 Cases”) under Chapter 11 of the United States Bankruptcy Code (the

“Bankruptcy Code”).

          B.   Jurisdiction. The Motion is a “core proceeding” as defined in 28 U.S.C. §

157(b)(2)(D) and (M). The Court has jurisdiction over the Chapter 11 Cases and the property

affected by this order pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

          C.   Notice. Notice of the relief sought by the Motion and the Hearing were served

on: (a) the United States Trustee for the District of Massachusetts (the “U.S. Trustee”); (b) each

Debtors’ twenty (20) largest non-priority unsecured creditors; (c) counsel to the Lender; (d) any

party asserting a lien against any of the Debtors’ assets; (d) the Internal Revenue Service; and (e)

the Massachusetts Department of Revenue. Such notice constitutes sufficient and adequate

notice of the Motion and the relief granted in this order pursuant to the applicable Rules of

Bankruptcy Procedure and Massachusetts Local Rules of Bankruptcy Procedure.

          D.    The Debtors are in need of the Interim Financing to preserve the value of their

assets.

          E.    Based on the record before this Court: (i) it appears that the Interim Financing

has been negotiated in good faith between the Debtors and the Lender; (ii) it appears that the



                                                 2
  Case 20-40523        Doc 29     Filed 05/08/20 Entered 05/08/20 10:42:25              Desc Main
                                    Document     Page 3 of 5



terms of the Interim Financing are fair and reasonable and reflect the exercise of the Debtors’

prudent business judgment; and (iii) the terms of the Interim Financing, as provided in this order,

have been negotiated at arms’ length and in “good faith,” as that term is used in § 364(e) of the

Bankruptcy Code.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Motion is approved on an interim basis.

       2.      The Interim Financing is approved in an amount up to $85,000: (a) pursuant to the

budget attached to the Motion as Exhibit A; (b) on the terms and conditions set forth in the term

sheet attached to the Motion as Exhibit B; and (c) up to and including the Continued Hearing (as

defined below).

       3.      To secure the amounts borrowed by the Debtors pursuant to this order, the Lender

is hereby granted a senior mortgage and lien upon, and security interest in (the “Senior Liens”),

all of the Debtors’ assets, provided that the Senior Liens: (a) shall not attach to nor be satisfied

from the proceeds of the Debtors’ claims and causes of action arising under Chapter 5 of the

Bankruptcy Code; and (b) shall be subordinate to: (i) liens for real estate taxes owed by Arklow,

(ii) various security interests in equipment leased to Arklow and IGC asserted by the lessors of

such equipment, to the extent such liens are valid and perfected, and only on the equipment

secured by such liens, (iii) all fees required to be paid to the Clerk of the Bankruptcy Court and

to the Office of the U.S. Trustee under section 1930(a) of title 28 of the United States Code, and

(iv) the professional fees and expenses incurred by the Debtors in the Chapter 11 Cases and

approved by the Bankruptcy Court.

       4.      Each of the Senior Liens granted to the Lender pursuant to this order shall be

deemed to be valid, perfected and enforceable without any necessity of the Lender complying



                                                  3
  Case 20-40523        Doc 29     Filed 05/08/20 Entered 05/08/20 10:42:25              Desc Main
                                    Document     Page 4 of 5



with any perfection or other requirements under any otherwise applicable state, federal or other

non-bankruptcy law; provided that nothing shall prohibit the Lender from filing such documents,

in the Lender’s reasonable discretion, to evidence the Senior Liens.

       5.      The Court has not been asked to find, and it does not find, that any asserted pre-

petition mortgage, lien or security interest is valid or perfected. Nothing contained in this order

is intended, or shall be deemed, to be a ruling on the extent or validity of any creditor’s asserted

pre-petition security interest, lien or claim, and all parties’ rights, claims and defenses with

respect thereto are fully preserved.

       6.      The provisions of this order shall be binding upon and inure to the benefit of the

Lender, the Debtors, and their respective successors and assigns.

       7.      The Court shall retain jurisdiction to enforce this order and to determine any

disputes arising from or related to this order.

       8.      In the event of an alleged default, the Lender shall be required to obtain an order

of the Court granting relief from the automatic stay provisions of 11 U.S.C. § 362 prior to taking

any actions to exercise its remedies.

       9.      The provisions of this order, including the grant of claims and Senior Liens to or

for the benefit of the Lender, and any actions taken pursuant hereto shall survive the entry of any

order converting the Chapter 11 Cases to a case under Chapter 7 of the Code.

       10.     The provisions of this order and any and all rights, remedies, privileges and

benefits in favor of the Lender in this order shall be effective immediately upon entry of this

order, and the stay provided for in Rule 6004(h) shall not apply.




                                                  4
  Case 20-40523        Doc 29   Filed 05/08/20 Entered 05/08/20 10:42:25             Desc Main
                                  Document     Page 5 of 5



       11.    A final hearing on approval of the Motion (the “Continued Hearing”) shall be

telephonically held on May 21, 2020 at 1:30 p.m. Any objections to the Motion shall be filed by

May 18, 2020 at 5:00 p.m.

       12.    To participate in the Continued Hearing, parties shall dial (877) 873-8018, and enter

access code 1167883.



Dated: May 8, 2020

                                                     So Ordered:



                                                     Christopher J. Panos
                                                     Chief United States Bankruptcy Judge




                                                5
